OuiNioN,
Mu. Justice Paxson:
This was an action of assumpsit for the purchase money of *105ten acres of land at <$150 per acre. The declaration is not printed as required by the rules of court, but we understand that the articles of agreement for the sale are set forth therein. As no point arises upon the declaration we can excuse its omission'.
The articles of agreement upon their face are between the plaintiffs as vendors and the Mercer Mining and Manufacturing Company as vendee. If this were all, there would be nothing to connect the defendant below with the contract. The jury have found, however, and upon abundant evidence, that the Mercer Mining and Manufacturing Company were but the agents of the defendant; that they negotiated the transaction for him, and that in pursuance thereof he entered into the possession of the land and made certain improvements thereon. Under such circumstances it is horn-book law that the vendors had the right to sue the principal for whose benefit the contract was made. The mere fact that they might have pursued the agent, does not deprive them of the right to proceed against the principal when discovered.
It was contended, however, that the Mercer Mining and Manufacturing Company were not acting as the agent of the defendant in entering into this contract with the vendors; that having leased the coal on the White farm, and having sublet it to defendant at an advance of five cents per ton royalty, it had voluntarily agreed by parol to procure for defendant certain openings or privileges which were essential to the proper mining of the coal, and that the purchase from the White heirs was in pursuance of this understanding. In other words, that the Mercer Mining and Manufacturing Company were to pay for it, and the benefit thereof to accrue to the defendant as their lessee. This raised a question of fact for the jury, and unfortunately for the defendant they have found it against him. It was fairly submitted, and a careful examination of the testimony satisfies us that the verdict is fully sustained thereby. It would serve no useful purpose for us to recapitulate the testimony and discuss it at length. Our concern is with the manner of its submission. A careful examination of this branch of the case fails to disclose any substantial error either in the admission or rejection of evidence, in the charge of the court, or in the answers to points. The main question of *106fact went to the jury under fair and adequate instructions from the learned judge below. It was eminently a case for a jury, and we are unable to see that either the court or the jury committed any error.
Judgment affirmed.